716 S.E.2d 234 (2011)
311 Ga. App. 400
The STATE
v.
MILLER.
No. A09A0086.
Court of Appeals of Georgia.
August 16, 2011.
Daniel J. Porter, Dist. Atty., William C. Akins, Asst. Dist. Atty., for appellant.
Jack Elton Harrell Jr., Lawrenceville, Sharon Lee Hopkins, Augusta, for appellee.
PHIPPS, Presiding Judge.
In State v. Miller,[1] we upheld the trial court's dismissal of two counts of a five-count indictment. The Supreme Court of Georgia granted certiorari and reversed.[2] Accordingly, our judgment in Miller is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court on Miller's motion to dismiss is reversed. The case is remanded for proceedings consistent with this opinion.
Judgment reversed and case remanded.
SMITH, P.J., BARNES, P.J., MILLER, P.J., ANDREWS, DILLARD and McFADDEN, JJ., concur.
NOTES
[1]  298 Ga.App. 584, 680 S.E.2d 627 (2009).
[2]  State v. Miller, 287 Ga. 748, 699 S.E.2d 316 (2010).